Attorney(s) Schlanger Law Group, LLP
Index # 1:20-CV-05119-NGG-
Purchased/Filed: October 27, 2020

State of New York

Court: U. S. District

County: Eastern Dist.

AFFIDAVIT OF SERVICE - SECRETARY OF STATE

Deeann Thorn on behalf of herself and all others similarly Situated

 

 

 

 

Plaintiff(s)
against
Square Inc et al
Defendant(s)
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 45 Yrs.
COUNTY OF ALBANY )SS TO
CITY OF ALBANY ) Weight: 160 Lbs. Height: 5'10" Sex: Female Color of skin: White
Hair color: Blonde Other:
Robert Guyette , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
November 25, 2020 ,at 11:00AM , at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th Fl, Albany, New York 12231 deponent served:
Summons in A Civil Actlon & Complaint

 

 

on
Square Inc

 

the Defendant in this action, by delivering to and leaving with Amy Lesch
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office
of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.

Sworn to before me on this

25th day of November 2020,
Me 7 “4

 

 

 
  

p ~ Robert Guyette
NOTARY PUBLIC, State-<

No. 04CO6158874, Albany

a : Invoice-Work Order # 2035936
Commission Expires Jan 8, 2023

Attorney File # Thorn
